19-12191-smb            Doc 2    Filed 07/02/19        Entered 07/02/19 17:12:08   Main Document
                                                                                                   -
                                                      Pg 1 of 11




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x

 In re:                                                              Chapter 15

 PORC3..0 LICENCTAMENTOS E                                           No.19- _ __   _ (_   _)
 PARTICIPAC,::OES SIA,

                    and
                                                            '•   .
 BRASIL FOODSERVICE MANAGERS.A.

          Debtors in a Foreign Proceeding
 ---------------------------------------------------------------x

    DECLARATION OF RENAN MIGUEL SAAD IN SUPPORT OF THE CHAPTER 15
        PETITION OF PORC.~O LICENCIAMENTOS E PARTICIPACOES SIA
               AND BRASIL FOODSERVICE MANAGERS.A. FOR
           RECOGNITION AS A FOREIGN INSOLVENCY PROCEEDING

          I, RENAN MIGUEL SAAD, hereby declare, under penalty of perjury of the laws of the

 United States of America as follows:

           1.       I am the current Judicial Administrator ("Trustee") of the estate of Porcao

 Licenciamentos e Participayoes S.A. ("Porcao") and its successor-in- interest, Brasil Food

 Service Manager S.A. ("BFM") (collectively, "Porcao-BFM"). Porcao-BFM estate is currently

 in liquidation in Brazil under the supervision of the State of Rio de Janeiro 7th Commercial

 Court of Rio de Janeiro (:'Rio· Court"), Cause No. 0411258-46.2014.8.19.0001 (the "Brazil

 Liquidation"), filed pursuant to articles 94 and 99 of Federal Law No. 11.105 ("Brazil

 Bankruptcy Act" or "BBA"). _

          2.        On March 28, 2018, Rio Court appointed me as successor trustee of Porcao-BFM

 estate pursuant to article 31 of the BBA. In my appointment, Rio Court specifically noted my

 expertise in insolvency and restructuring matters. A true and correct copy of this appointment

 order, together with an English translation, is attached hereto as Exhibit 1.


 {File: 00071150.DOCX I I}
19-12191-smb               Doc 2   Filed 07/02/19    Entered 07/02/19 17:12:08
                                                    Pg 2 of 11
                                                                                   Main Document          -
          3.        I respectfully submit this declaration in support of a Trustee's petition seeking

 recognition by this court (the "Bankruptcy Court") of Brazil Liquidation as a foreign main

 proceeding pursuant to 11 U.S.C. § 1517 (b) of the United States Bankruptcy Code

("Bankruptcy Code"), as well.as other related relief.

          4.        I make this declaration as an officer of Rio Court and for the benefit of all the

stakeholders of Porcao-BFM.                               ..
          5.        I am duly authorized to swear this declaration on behalf of Porcao-BFM estate.

 The matters to which I refer in this declaration are, unless stated otherwise, within my personal

 knowledge and true. My knowledge of the facts described in this declaration derives primarily

 from my work as Trustee of Porcao-BFM estate and my review of the relevant documents

 associated with the Brazil Liquidation. Regarding matters there are not within my personal

 knowledge, the sources are stated herein, and such information is true to the best of my

 knowledge and belief. I am over the age of 18 and, if called, l will testify competently about the

 facts set forth herein.

          6.        During my time of practice, I gained substantial experience working with

 distressed and insolvent corporate entities aiming to restructure or liquidate the relevant

 companies. I have many years of experience in my field, previously taken appointments from ·

 Rio Court for the purpose of winding up the affairs of Brazilian companies. I reside in Brazil and

 my office is located in Rio de Janeiro, at Avenida Rio Branco, 181, 29th floor. Most of my work
                       -
 as Trustee occurs in Brazil.

          7.        I am familiar with the Model Law on Cross-Border Insolvency adopted by the

United Nations Commission on International Trade Law (UNClTRAL) and approved by

resolution of the General Assembly on 15 December 1997. I also understand that the model law          r
{File: 00071 150.DOCX / l}                            2
19-12191-smb              Doc 2   Filed 07/02/19    Entered 07/02/19 17:12:08         Main Document
                                                   Pg 3 of 11




has been adopted in the United States as Chapter 15 of the Bankruptcy Code.

           8.        A bankruptcy petition was filed by the unsecured creditor Hard Rock Cafe RJ

Ltda ("Hard Rock") against Porcao based on Porcao's default on a guarantee to Hard Rock

("Guarantee"). The petition..also requested the placement of BFM into bankruptcy as the

successor-in-interest of Porcao that likewise refused to satisfy the amounts owned under the

Guarantee.                                                ...
           9.         On July 2, 20 17, the Rio Court entered a judgment placing Porcao and BFM into

bankruptcy based on the " bankruptcy resulting from default" provision in the BBA ("Brazil

Bankruptcy Order"). A true and correct copy of the Bankruptcy Judgment, together with an

English translation, is attached hereto as Exhibit 2.

           10.        For the reasons discussed below, I submit that (i) I am a duly appointed "foreign

representative" of the Brazil Liquidation and that_the Brazilian Liquidation constitutes a "foreign

proceeding"          within the meaning of sections 101 (24) and (23) of the Bankruptcy Code,

respectively; (ii) this case was properly commenced in accordance with the requirements of

 chapter 15 of the Bankruptcy Code; and (iii) the Brazilian Liquidation satisfies all the

 requirements to be recognized as a " foreign main proceeding" pursuant to sections 1502(4) and

 1517(b)(l) ofthe Bankruptcy Code.

                               Background Information of Porcao and BFM

           11 .       Porcao was founded in 1975 by Neodi Luis Mocellin and his cousin Vladimir

 Jose Mocellin (collectively, "Mocellins") and operated a chain of up steakhouses catering to

 wealthy and influential patrons in Brazil.

           12.        BFM is Porcao's controlling shareholder.

           13 .       With a view to expand the restaurant chain, Mocellins sold 49% of the shares o~



 {File: 000711 50.DOCX / I }                          3
19-12191-smb             Doc 2    Filed 07/02/19      Entered 07/02/19 17:12:08                Main Document
                                                     Pg 4 of 11




Porcao to Merrill Lynch. In 2008, however, Merrill Lynch sold its Porcao shares to Brasil

Foodservice Group S.A. ("BFG"), which later became BFM. BFG acquired an additio;i.al 4% of

Porcao shares and became its controlling shareholder.

           14.       At the same time as it expanded Porcao, BFG cut costs, often where it could not,

 and this contributed to put the chain into an unprecedented crisis; culminating with the dosing of

 several restaurants and the accumulation of laboudiabilities.

           15.       My work as Trustee of Porcao-BFM and my own investigat ions in:o BFG 's

 records reveal that after BFG acquired Porcao shares, Porcao was spending substantial sums -

 which likely came from this operation.

           16.       The spending of shareholder capital (without meaningful rctu:-n) was likely

 because Porcao was not generating positive cashflow. Porcao simultaneously faced debt

 collection action by employees, unpaid vendors a~ d landlords for Porcao steakhouses.

                              Porcao Defaults on the Guarantee to Hard Rock

           17.       On May 25 , 201 1, Porcao executed a Private Debt Confessiot1 Instrument with

 Hard Rock (Exhibit 3). Porcao failed to repay the amounts owed under the Guaraatee, and, in

 2013, Porcao and Hard Rock renegotiated the debt.

           18.       After Porcao ' s default on the renegotiated amounts, Hard Rock filed the ·

 bankruptcy petition against Porcao and BFM - the successor-in-interest/beneficial. owrier of

 Porcao. 1

           19.       On Ju ly 2, 2017, Judge Paulo Assed Estefan issued, Bankruptcy Order for Porcao

 and BFM on grounds that Porcao and thus BFM's default on the Guarantee presef¥i:ed "~he legal


 1
  BFM objected to the Brazil Liquidation on grounds that Hard Rock filed a separate debt collection action in a
 Brazilian regional court. Rio Court rejected this argument on grounds that the debt collectim'l actio:i. soug~'.;. oniy
 repayment of the debt owned on the Guarantee prior to the 2013 renegotiation, which amour.ted to roagb1~, R$5 /,,....
 million.                                                                                                             /! J

 (File: 00071150.DOCX / I }                              4
19-12191-smb              Doc 2   Filed 07/02/19    Entered 07/02/19 17:12:08          Main Document
                                                   Pg 5 of 11




requirements that must lead to a decree of bankruptcy, with the consequent transformation of the

economic fact of bankruptcy into a legal state of bankruptcy."

           20.        The Bankruptcy Order converted Hard Rock's status as an unpaid lender to a

creditor in the Brazil Liquidation to be included in the creditor list administered by the Trustee.

According to the Bankruptcy Order, Porcao's owed R$ 682.400,87 to Hard Rock.

           21.        The duties of a Trustee include, but are not limited to, establishing proofs of

creditors ' claims, excluding or modifying credits resulting from labor disputes2 ~nd collecting

assets for distribution to creditors of the estate.

           22.        The Trustee is an officer of Rio Court and "plays an important role in the judicial

reorganization process" and, as such, "serves as the veritab le 'long arm' of the Bankruptcy

Court."

           23.        Pursuant to the Bankruptcy Order, Judge Estefan also: (1) terminated the business

activities of Porcao and BFM; (2) directed creditors to provide claims within 15 days of the

publication of the Bankruptcy Order; (3) suspended all actions and executions against Porcao

and BFM; and (4) set a sixty day pre-bankruptcy period.

           24.        Judge Estefan initially appointed as trustee a Brazilian attorney named Marcello

Macedo. On March 28, 2018, Mr. Macedo resigned his appointment and, on the same day, ·

pursuant to article 31 of the Judicial Reorganization Act, Rio Court appointed me as the new

Trustee.

           25.        Therefore, I am reviewing the proofs of debt in the Brazil Liquidation, but as of

February 28, 2019, the claims filed by creditors thus far are approximately R$23. million

(US$5 .75 million). The assets of Porcao-BFM estate are approximately R$100 million (US$25


2
 1n one such labor dispute, the corporate veil of Porcao was pierced to hold the Mocellins personally /~
liable.                                                                                                     r\
 {File: 000711 50.DOCX / I }                           5
19-12191-smb            Doc 2   Filed 07/02/19    Entered 07/02/19 17:12:08
                                                 Pg 6 of 11
                                                                                       Main Document
                                                                                                             -
million).

         26.       When all of the outstanding liabilities are ultimately adjudicated, I expect Porclio-

BFM's outstanding balance/debt to be in the region of Real $580 million (US$145 million). -

                                   The Fraudulent Investments into Porcao

         27.       During my investigation into Porclio-BFM's affairs, I have learned that Porcao

was likely involved in the fraudulent sale and/01• .distribution of convertible debentures 3 (the

"Porcao CDs") and its shares to certain pension funds in Brazil and also to the public.

         28.        In theory, Porclio was-expected to use the proceeds of the sales of Porcao CDs to

finance the expansion of its business. However, it appears that substantial portions of the

proceeds of the Porclio CDs were improperly dissipated.

         29.       Among other investors, Porcao CDs and shares were sold to a pension fund called

Instituto de Gestlio Previdenciaria do Tocantins ("lgeprev"), which invested R$460 million

(US$1l5 million) in Porcao.

         30.       Another pension fund for a Brazilian state-owned informational technology firm

called Instituto Serpros ("Serpros") has also heavily invested in Porcao.

         31.        Collectively, Igeprev and Serpros currently own 20.29% of Porcao shares through

their investment of approximately R$700 million (US$175 million).

         32.       The investments into Porcao by Igeprev and Serpros are indicative of impropriety

that characterized many of the decisions of the Porcao executives, particularly as it approached

insolvency.

         33.       First, Igeprev's investment in Porcao was ultimately the subject of Brazilian

litigation after a claim was filed to force Igeprev to complete a R$47 million (US$1 l.75 million)


3
 A convertible debenture is a debt that can be converted to equity at a specific price in the event ~f any
default on the debtor's part. ~
{File: 00071150.DOCX I l}                            6
19-12191-smb              Doc 2        Filed 07/02/19    Entered 07/02/19 17:12:08        Main Document
                                                        Pg 7 of 11




investment in Porcao. This lawsuit was filed in 2016, at a time when         i~   should have been clear to

Porcao executives that the company was facing difficulties. They ·still however saw fit to pursue

substantial investment in the company when, in all likelihood, it would not have been able to be

returned.

           34.       In the wake of the Brazil Liquidation, Tgeprev investment has received scrutiny

particularly in circumstances whereby Brazilian• law has provisions confirming that vested

shareholders may be liable for the debts of bankrupt companies.

           35.       Ultimately, it appears that former executives of Tgeprev and Serpros actively

colluded with Porcao executives to defraud the beneficiaries of the relevant pension funds as

well as the creditor of Porcao. There are evidences that Porcao executives made illicit payments

to Igeprev and Serpros in order to facilitate substantial investment by these pension funds into

Porcao. Additionally, it is apparent that those_ funds invested were ultimately fraudulently

dissipated, to the detriment of Porcao and its creditors.

                              Litigation in Brazil Validates the Allegations of Fraud

           36.       There are several circumstances which support the views set out above. I note

firstly that Porcao has substantial outstanding liabilities and gaps in its accounting for which

there is no other reasonable explanation.

           37.       It should also be noted that the Labour Court of Rio de Janeiro recently dealt with

a claim against Porcao filed by one of its employees.4 The Court concluded that Serpros and

Igeprev were liable and were, in fact, conspiring with Porcao. Accordingly, the court issued an

asset freezing order over Serpros (Exhibit 4). Approximately Real $640 million (US$160

million) in assets of Serpros were frozen in this labour claim.


4
See Case No. 0010829-98.2014.5.01.033, Regional Labor Appeals Com1 of the First Region, 33rd Labor
Court of R io de Janeiro.        ('v
 {File: 00071 150.DOCX I I}                               7
19-12191-smb             Doc 2    Filed 07/02/19    Entered 07/02/19 17:12:08         Main Document
                                                   Pg 8 of 11




          38.         On October 19, 2017, the same Labour Court rejected Serpros' motion    to stay the
execution order. A true and correct copy of the order denying the suspension of the asset freeze

is attached hereto as Exhibit 5.

                  Qualifications for Recognition and Jurisdiction In the United States

          39.         I have been advised about the requirements to qualify for recognition under

Chapter 15 of the Bankruptcy Code, the Chapter l S. Petition of Porcao-BFM.

          40.         In particular, I am advised that the Chapter 15 Petition must be brought by a

"foreign representative" in respect of a "foreign proceeding" that is pending before a "foreign

court," all as defined in the Bankruptcy Code. The foreign debtor also must meet one of the

bases for qualifying as a debtor under the Bankruptcy Code.

          41 .        First, l have been advised by United States counsel of the definition of "foreign

representative" as referred to in 11 U.S .C. § 101(24) and believe that as the Trustee of Porcao-

BFM, I qualify as such.

          42.         I have been appointed by Rio Court as the Trustee. In the Appointment Order, Rio

 Court describes the Trustee as "an assistant to the ... Court" and the "person who bas the

judge's trust, who will help him conduct the process. Trust in the Bankruptcy Trustee's work is

 essential in this relationship, as abundantly emphasized in the legal doctrine and jurisprudence on ·

this matter."

           43.        In furtherance of my responsibilities as Trustee and subject to the oversight of
                 ·-
 Rio Court, I have also collected in and am distributing on a pari passu basis, the ·assets of Porcao

 and BFM.

           44.        In addition, I am authorized by Rio Court to bring and defend legal proceedings in

 the name of or on behalf of the bankrupt estates that I am managing. As such, I am responsible

 for representing the Porcao-BFM estate in th e Brazil Liquidation and in all other matters,               1
 {File: 00071150.DOCX I I }                            8                                                   {'I
19-12191-smb              Doc 2   Filed 07/02/19       Entered 07/02/19 17:12:08          Main Document
                                                      Pg 9 of 11




 including in this matter, as its "foreign representative" withir. the meaning of section 101 (24) of

 the Bankruptcy Code.

           45.        Second, I also have been advised by United States counsel that a ''foreign court"

 is defined in section 1502(3)       o~ the   Bankruptcy Code as ''a judidal' or other autho.rity competent

 to control or supervise a foreign proceeding." I am advised by B1:uzilian counsel, Mr. Joao

 Accioly, and respectfully submit, that Rio Court clearly qualifies as a "foreign court" as defined

 in section 1502(3).

           46.        Among other reasons, Rio Court is "competent to control Gr supervise" this

 proceeding because it is the sole tribunal administering the liquidation of the Porcao-BFM estate.

 I take instruction from Rio Court and it retains plenary power oyer the liquidation of P:)rcao-

 BFM. Among other powers, 1 cannot dispose or encumber the assets of the Porcao-BFM estate

 without prior approval of Rio Court.

           47.        In other words, no other court or other judicial or adrnin:strative body has control

 over the Brazilian Liquidation.

           48.        Third, I have been advised by United States counsel that a "foreign proceeding" is

 a "collective judicial or administrative proceeding in a foreign country ... Under a law related to

 insolvency or the adjustment        qf debt in which proceeding the assets and affairs of the debtor are
 subject to control or supervision by a foreign court, for the purpose of reorganization or

 liquidation." 11 U.S.C. §101(23).

           49.        The Brazil Liquidation meets this test fully. In additim~ to plenary control over the

 Brazilian Liquidation, Rio Court suspended all other legal actio!'ls and       clai~s   against Porcao and

 BFM and prohibited distribution of the assets of the Porcao-BFM estate without its permission.

 This is done in order to streamline the claims and di stribution processes and to. ensure       t~at   the all / \



 {File: 0007 I ISO.DOCX I I}                             9
19-12191-smb            Doc 2    Filed 07/02/19 Entered 07/02/19 17:12:08             Main Document
                                               Pg 10 of 11




 creditors of the estates are treated equally and that the liquidation· remains a true collective

 proceeding.

          50.        Finally, I have been advised by United States counsel of the requirements for

 recognition as a foreign main proceeding and a non-mail proceeding uader section 1517(b)(1)

 and (2) of the Bankruptcy Code, respectively.
                                                          ..
          51.        I believe that the Brazilian Liquidation qualifies as a foreign main proceeding and

 that Brazil is the center of main interest ("COMI") of Porcao and BFM.

          52.        Brazil is where the companies were incorporated and conducted their primary

 activities. They were therefore properly governed by the laws of Brazil. Further, the owners,

 directors and shareholders were for the most situated in Brazil. As such, the seat of management

 and management decisions were at all material times in Brazil.

          53.        Although it is likely that certairt assets may have been dissipated out of the

 structure and may be traced elsewhere, the known assets and accounts of the structure can be

 found in Brazil.

          54.        The debts and obligations, including the default-under the Guarantee with Hard

 Rock that commenced the liquidation, which resulted in Porcao and BFM being placed into

 liquidation, originated in ~~aziL

           55.       Further, the majority of the work done in relation the structure, post liquidation,

 has been conducted in Brazil. I operate out of my office in Brazil.
                 -                  -
           56.       Lastly, creditors and banks with connections to Porcao and BFM have been

 advised to contact me in order to process claims and deal with assets. To that end, I have

 instructed the investigative team at ARC Consultoria e Projetos (a Brazilian firm) to assist with

 the recovery.



 {File: 00071150.DOCX / I}                           10
19-12191-smb           Doc 2   Filed 07/02/19 Entered 07/02/19 17:12:08          Main Document
                                             Pg 11 of 11




          57.       I respectfully submit that Brazil is clearly the COM1 of Porcao and BFM and

 there is no basis for rebutting the presumption that Brazil is the COMI of Porcao and BFM.

          58.       In accordance with 11 U.S.C. §1515(c), I am aware of no other pending foreign

 insolvency proceedings except the Brazil Liquidation in which Porcao or BFM is the subject of

 the proceeding.

         · 59.      In accordance with Bankruptcy Rule W07-l, I am unaware of ani pending

 actions in the United States in which Porcao or BFM is named as a party. I note tlrnt the Porcao-

 BFM estate does not seek provisional relief against any party at this time. The disclosures

 required under Bankruptcy Rule 7007.1 are attached hereto.as Exhibit 6. ·

            60.     For all of these reasons, I respectfully request that this Court enter an Order

 recognizing me as the duly authorized foreign representative of the Porcao-BFM estate and

 naming the Brazil Liquidation as a foreign mairf proceeding under chapter 15 of the Bankruptcy

 Code.

            61.     Pursuant to section 1746 of title 28 of the United States Code, I declare under

 penalty of perjury under the laws of the United States ·o f America that the foregoing is true and

 correct.

 Rio de Janeiro, March 28 i .20 J.9




 {File: 00071150.DOCX I I}                         11
